a.

SSSR REEEeS
EEEEREREEES
ESBOREREREoS
SESSESERRna

Case 5:17-cv-01302-D Document 53-8 Filed 01/18/19 Page 1 of 4

Rimkus Consulting Group, Inc.

609 South Kelly, Suite C-1

Edmond, OK 73003

(888) 611-7770 Telephone

(405) 340-8513 Facsimile

Certificate of Authorization No. 3201
Certification Expiration Date June 30, 2019

Report of Findings

GR RESIDENCE STRUCTURAL EVALUATION
Claim No: 1002376542

RCG File No: 22804731
Prepared For:

CSAA INSURANCE
P.O. BOX 24523
OAKLAND, CA 94623
Attention:

MS. LAURA MILLER

. . Digitally signed by: Lisa M Holliday
TLE Ripon, Lisa M Holliday ON: GN = Lisa M Holliday C = US 0 =
fl SS a) fdenTrust ACES Unaffiliated Individual
ef FES9/0 Ne Date 2017 12.07 11:19:25 -06'00"
OO
Vis as ic

 

YO" usa “Za Lisa M. Holliday, P.E., Ph.D.

“3,

Sa: 128 . .

Rai HOLLIDAY 28 Engineering Number 24558
‘ . . oar] .

RSs. 24558 “os Senior Consultant

"ee Diag

te fh
eee

PLAINTIFF’S
i EXHIBIT

December 7, 2017

 

CSAA_SMITH 0529
Case 5:17-cv-01302-D Document 53-8 Filed 01/18/19 Page 2 of 4

Section Il
CONCLUSIONS

1. The magnitude 3.7 earthquake that occurred on or around September 4, 2017, the
epicenter of which was located near Luther, Oklahoma (more than 15 miles away),
resulted in instrumental intensity IV at the epicenter and Ill at the subject residential

property and did not damage to the residential property.

2. The damage observed to the wall and floor tiles was from a combination of
differential foundation movement, related to natural volumetric soil changes from soil
moisture variations over time, and the long-term deflection of the wood framing

components (creep).

3. The presence of previously repaired cracks that have since reopened indicated that

the cause of the cracks predated the earthquake and was on-going.

December 7, 2017 Page 2
RCG File No. 22804731

CSAA_SMITH 0532
Case 5:17-cv-01302-D Document 53-8 Filed 01/18/19 Page 3 of 4

i.

Rimkus Consulting Group, Inc.

609 South Kelly, Suite C-1

Edmond, OK 73003

(888) 611-7770 Telephone

(405) 340-8513 Facsimile

Certificate of Authorization No. 3201
Certification Expiration Date June 30, 2019

Report of Findings

GS RESIDENCE STRUCTURAL EVALUATION
Claim No: 1002474057

RCG File No: 22804791
Prepared For:

AAA CALIFORNIA INSURANCE COMPANY
P.O. BOX 24523
OAKLAND, CA 94623

Attention:

MS. DANIELLE GIUSTI
Digitally signed by: Lisa M

 

att (OTA: ep “Been.
é es Oe SSOn,: 2s, Holliday

&92 usa “sk Date: 2018.01. 23 13:31:41 -
S2! HOLLIDAY *28
& 24558 Bo poly
ae HOY Lisa M. Holliday, P.E., Ph.D.

Pn tii Engineering Number 24558

QO,

Senior Consultant

January 23, 2018

CSAA_SMITH 0619
Case 5:17-cv-01302-D Document 53-8 Filed 01/18/19 Page 4 of 4

Section II
CONCLUSIONS

1. The cause of the damage observed to residence was from differential foundation
movement related to volumetric soil changes from soil moisture variations over time.

2. The damage was not caused by forces generated by an earthquake.

January 23, 2018 Page 2
RCG File No. 22804791

CSAA_SMITH 0622
